Citation Nr: 0825015	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by sleepiness, headaches, and dizziness claimed as 
secondary to the Persian Gulf War.  

4.  Entitlement to a compensable rating for the postoperative 
residuals of multiple lipomas.

5.  Entitlement to an initial rating in excess of 10 percent 
for multiple arthralgias of the shoulders, elbows, hands, 
fingers, and low back.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A videoconference was held before the undersigned Veterans 
Law Judge in May 2008.  

One issue was developed as service connection for 
"lightheadedness" due to Persian Gulf War injury.  That 
issue has been recharacterized as dizziness herein to reflect 
the complaints and for age of discussion.

The issue of service connection for tension headaches on a 
direct or secondary basis will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were first manifested 
years after service and are not related to disease or injury 
during military service.

2.  Chronic disabilities manifested by headaches, sleepiness, 
and dizziness are not due to an undiagnosed illness as a 
result of Persian Gulf War service. 

3.  The veteran's multiple lipomas do not involve at least 5 
percent of his body, and does not require systemic therapy.  
They are not shown to interfere with employment.

4.  The service-connected multiple arthralgias of the 
shoulders, elbows, hands, fingers, and low back is primarily 
manifested by complaints of joint pain with full range of 
motion of the involved joint, without muscle atrophy, 
swelling, or evidence of functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

3.  An illness or combination of illnesses manifested by 
headaches, sleepiness, and dizziness were not incurred in or 
aggravated by the veteran's active duty service and may not 
be presumed to have been incurred in service to include as 
secondary to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

4.  The criteria for a compensable rating for multiple 
lipomas have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

5.  The schedular criteria for an initial rating in excess of 
10 percent for the multiple arthralgias of the shoulders, 
elbows, hands, fingers, and low back is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 8850-5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that, for the most part, all 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. §§ 5100 et seq.  Letters of April 2003 and 
March 2006 provided pertinent notice and development 
information.  

In considering an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the veteran has 
discussed how his disorders impact his work performance and 
he has demonstrated actual knowledge of the provisions, so 
additional notice or development is not necessary.

In regard to issue of entitlement to an evaluation higher 
than 10 percent for arthralgia of multiple joints, the 
veteran is challenging the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the increased rating claim for the postoperative 
residuals of lipomas; while the appellant may not have 
received full notice, the Board notes that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and he has been represented 
throughout the appeal process.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  
There is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes testimony and 
statements of the veteran, service medical records, VA 
inpatient and outpatient treatment records that date from 
1998 to 2007, and reports of VA examination that were 
conducted in September 2005, August 2007, and October 2007.  

General criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Entitlement to service connection for bilateral hearing loss 
and tinnitus

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
held that the provisions of 38 C.F.R. § 3.385 do not have to 
be met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

When seen by the VA in March 2006 he reported difficulty 
hearing on the telephone or the TV in background noise for 
about 1 year.  He also reported tinnitus for about 1 year 
which would become worse with loud noise and that also 
sometimes lead to his becoming lightheaded.  He reported 
acoustic trauma in the military.  Hearing loss was diagnosed.  
Further appointments and follow-up were recommended.

VA outpatient records dated in May 2006 show that the veteran 
reported a 5-year history of progressive hearing loss.  
Audiological examination revealed mild to moderate bilateral 
high frequency sensorineural hearing loss.  Subsequent 
examination in 2007 showed hearing loss as defined as a 
disability by the VA.

Service medical records show no complaints, findings, or 
diagnoses of hearing loss or tinnitus during service.  
Audiology testing during service and on service discharge 
examination was considered within normal limits.  

The February 1993 separation examination noted right ear 
decibels loss of 20 and 25 at 3000 and 4000 Hertz, 
respectively, as well as 20 decibel loss at 4000 Hertz in the 
left ear.  The Board notes that the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  At entry into service, at 6000 hertz a 
35 decibel loss was recorded in the left ear.  At separation, 
while there was no evidence of hearing loss noted, although 
there were some numbers in decibel loss higher than in the 
middle frequencies.  None of the findings clearly represented 
hearing loss at separation from service.  Further, there is 
no clinical evidence of sensorineural hearing loss within a 
year of service, let alone manifested to a degree of 10 
percent within a year of service discharge.  In fact, the 
Board notes that there was an extended period of time 
subsequent to service discharge before a hearing loss as 
defined by the VA was shown.  

More, importantly, after reviewing the veteran's claims file, 
a VA physician concluded that his hearing loss and tinnitus 
were unrelated to military service.  Reference was made to 
normal audiological testing during service.  Additionally, 
the absence of any evidence of tinnitus or hearing loss 
within a year subsequent to service discharge.  There is no 
other medical evidence of record to dispute this conclusion. 

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

Service connection for a disability claimed as headaches, 
sleepiness, and dizziness to include as an undiagnosed 
illness as a result of Persian Gulf War service 

The veteran is contending that he has a disability that is 
manifested by headaches, sleepiness, and dizziness that 
resulted from his military service in the Persian Gulf War.  

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

While the veteran served in Southwest Asia and has complained 
of various symptoms, it is important to note that in the 
above referenced regulation one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  The Board notes that the 
symptomatology of which the appellant has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
that a VA physician in September 20 diagnosed tension 
headaches.  Moreover, the physician related the veteran's 
symptoms of headaches, light headedness, breathlessness, and 
sleep impairment to his psychological disorder.  One of the 
basic criteria for service connection under the pertinent 
presumptions is that the condition may not be attributed to 
any known cause, which in this case is his psychiatric 
disorder.  Therefore service connection may not be granted 
under the presumptive regulations that govern undiagnosed 
illnesses.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In this case the VA examiner has attributed the veteran's 
complaints of light headedness and sleep impairment to his 
psychiatric disorder.  As the veteran has been granted 
service connection for posttraumatic stress disorder (PTSD) 
with anxiety and depression, these symptoms are considered in 
rating that disability.  If he desires to file for an 
increase in that disorder he should do so at the RO.  At this 
point, that issue is not before the Board. 

In regard to the claim for service connection for tension 
headaches on a direct or secondary basis, as explained below, 
this issue will be remanded. 

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
chronic disability manifested by headaches, sleepiness, and 
dizziness claimed as secondary to the Persian Gulf War.

General criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

Entitlement to an increased rating for multiple lipomas 

Service medical records relate that the veteran was seen for 
tender nodules on the back and right thigh.  At that time, 
surgical excision and biopsy were performed which showed no 
malignancy.  

Service connection was granted for recurrent angiolipoma, in 
an April 1994 rating action.  A noncompensable evaluation was 
assigned, effective in April 1993, which has been in effect 
since then.  

The appellant's multiple lipomas are rated under Diagnostic 
Code 7806 dermatitis-eczema.  A 10 percent rating is for 
assignment where at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas is affected, or 
intermittent systemic therapy has been required, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable rating is warranted where there is 
less than 5 percent on entire body or less than 5 percent of 
the exposed areas affected, and; no more than topical therapy 
required during the last 12-month period.  Diagnostic Code 
7806.

In reviewing the evidence of record, it is not shown that the 
manifestations associated with his skin condition approximate 
the criteria for a 10 percent rating under Diagnostic Code 
7806.  At the September 2007 VA examination, there were soft 
slightly mobile flesh-colored nodules on the right extensor 
surface of the right forearm, back, left leg, and abdomen.  
There are 2 scars on the right thigh and 1 scar on the right 
lateral back.  Significantly, however, the area of 
involvement was considered to affect less than 1 percent of 
the entire body.  Further, it is not shown that steroids are 
used for control of his symptoms.  Moreover, the lipomas were 
not said to interfere with employment.

The schedule of ratings provides a 10 percent rating for 
unstable, tender or painful superficial scars or if there is 
limitation of function of the part affected.  At the 
examinations, the veteran did not report any complaints 
regarding any scarring.  Further, the record does not show 
that the scarring is productive of any functional impairment, 
nor otherwise disabling.  The Board is cognizant of the fact 
that the veteran reported at his videoconference that the 
lipomas were tender on contact with clothing; however, this 
has not been objectively demonstrated by VA examination.  In 
reviewing the VA outpatient records and VA examination 
reports, the veteran does not present complaints of 
tenderness.  In reporting the clinical findings, there are no 
references to pain or tenderness.  As the scarring or nodules 
have not been shown to result in functional limitation, a 
compensable rating is not warranted.    

Consequently, the preponderance of the evidence is against 
the assignment of a compensable rating for his multiple 
lipomas.  

Entitlement to a higher initial rating for multiple 
arthralgias of the shoulders, elbows, hands, fingers, and low 
back

Based on a VA medical opinion, service connection was granted 
for multiple arthralgias of the shoulders, elbows, hands, 
fingers, and low back, in the February 2006 rating action.  A 
10 percent evaluation was assigned under Diagnostic Codes 
8850-5003.  

Under this hyphenated rating code, Diagnostic Code 8850 
administratively signals an undiagnosed illness for a Persian 
Gulf War veteran most analogous to one of the musculoskeletal 
diseases found in VA's Rating Schedule.  Under Diagnostic 
Code 5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  A 10 percent 
rating may be assigned where there is involvement of multiple 
joints without limitation of motion.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The record does not objectively show that the veteran's 
functional ability was limited to such a point that a higher 
evaluation is warranted based on limitation of motion, pain, 
or weakness.  At the VA examinations, the examiners noted 
that there was no evidence of limitation of motion or other 
functional impairment.  There was no incoordination, weakened 
movement, or fatigue.  Further, examination did not reveal 
edema, swelling, instability, heat, redness, or effusion or 
other physical findings indicative of significant residuals.  
Still further, the VA motor and neurological examinations 
were normal.  In this case, it is not objectively shown that 
there is functional limitation that would warrant a higher 
rating based on limitation of motion, limited function, pain, 
or weakness.  Consequently, the Board finds that the 
preponderance of evidence is against the claim for a higher 
rating.  38 U.S.C.A. § 5107.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for chronic disability resulting from an 
illness or combination of illnesses manifested by sleepiness, 
headaches, and dizziness claimed as secondary to the Persian 
Gulf War is denied.  

A compensable rating for the postoperative residuals of 
multiple lipomas is denied.

An initial rating in excess of 10 percent for multiple 
arthralgias of the shoulders, elbows, hands, fingers, and low 
back is denied.

REMAND

As referred to above, a VA physician indicated that the 
veteran had tension headaches.  Although it is not clear, it 
appears that the VA physician in September 2005 relates the 
veteran headaches to his psychiatric disorder.  As the 
veteran has since been granted service connection for a 
psychiatric disorder, further opinion is needed.   

The case is REMANDED to the RO/AMC for the following 
developments:

1.  The RO/AMC should make arrangements 
to obtain any treatment records that 
pertain to his tension headaches for 
review prior to entry of the opinion 
requested below.  Specifically all recent 
medical treatment records should be 
obtained.  Appellant should be requested 
to provide information concerning the 
dates and locations of any treatment, 
especially if private treatment has been 
rendered.  If there is an attempt made to 
obtain records that is not successful, 
the claims file should contain 
documentation as to the attempt made.

2.  The RO/AMC should make arrangements 
with the Philadelphia, Pennsylvania, VA 
medical facility for the veteran's claims 
folder (and records of current treatment 
obtained pursuant to paragraph 1) to be 
forwarded to the examiner who conducted 
the examination in September 2005 (or, if 
unavailable, to another appropriate 
reviewer) in order to review the claims 
folder.  The veteran's complete claims 
folder must be made available to the 
examiner.  In an addendum, the examiner 
should provide opinion as to whether the 
veteran's currently diagnosed tension 
headaches, if found, are more likely than 
not related to his military service; and 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the tension headaches are 
etiologically related to, caused, or 
aggravated by the veteran's 
service-connected psychiatric disorder?  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  A complete rational for any 
opinion expressed should be included in 
the report.  If the reviewer deems 
re-examination necessary, this should be 
done.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


